Title: John Adams to Abigail Adams, 18 May 1783
From: Adams, John
To: Adams, John



My dearest Friend
Paris May 18. 1783

You may well Suppose that I am not very easy when you are informed that We have no News from America, and that the definitive Treaty is neither Signed, or likely to be Signed very Soon. Mr. Hartley it is true is here and is well disposed to finish, with Liberality and with dispatch: but he must wait for orders at every Step, and his principals are either not firm in their Places or not decided in their System: So that it is impossible to foresee, when the End will be. I hope the first Ships will bring me, my Quietus. If my Resignation is accepted, I do not yet despair of embarking in the Month of June. If it is not, I must wait for a Fall Passage, which will be much less agreable. I am at Sea and must wait the Motions of Winds and currents.
What I most dread is, that my Resignation will not be accepted, in which Case I shall be necessitated either to go home without Leave, or Stay in Europe in a ridiculous state of Torture. This last I will not long submit too. I have already contracted in Holland, Disorders which will perhaps never leave me, and the poisonous Steams of that Country, are utterly inconsistent with my Health, besides it is a Place where I can do no good; for which Reasons I am unalterably determined not to remain there.
To send another to England and oblige me to remain in Holland would be a Piece of Tyranny; and a Slight and an affront to me which I will not bear at all Events. To take the Conduct of a publick affair from a Man who has, made Voyages and Journeys run Risques and made Sacrifices, in the discharge of his Duty and brought it almost to a Conclusion, is regarded by every Man, who knows any Thing of human Feelings, as a most invidious Injustice. And whoever is the sordid Crawler to swallow it, I am not.
Our Son is at the Hague in good health, and pursuing his Studies. I hope, our other Children are well. I hear Coffin is arrived and I hope what he had for you and my other Nabby were satisfactory.

Yours for ever
John Adams

